Citation Nr: 1540216	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date prior to June 9, 2011, for the grant of service connection for tinnitus, to include whether there is clear and unmistakable error (CUE) in the September 2011 RO decision which granted service connection for tinnitus, assigning an effective date of June 9, 2011.

2. Entitlement to service connection for a respiratory disorder.

3. Entitlement to service connection for traumatic brain injury (TBI) residuals.

4. Entitlement to service connection for a headache disorder.

5. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions from the Salt Lake City, Utah Regional Office (RO). 

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Earlier effective date

Regarding entitlement to an earlier effective date for the grant of service connection for tinnitus, the Board notes that, in a September 2011 rating decision, the RO granted service connection for tinnitus, assigning a 10 percent evaluation effective June 9, 2011.  The Veteran did not submit a Notice of Disagreement (NOD), and the decision is final.

In April 2014, the Veteran submitted a claim for an earlier effective date for his service-connected tinnitus.  The June 2014 rating decision denied the Veteran's claim and he submitted a timely appeal.  At the Board hearing, the Veteran's agent specifically indicated the appeal included allegations of CUE in the September 2011 rating.

Given the above, the Board has expanded the earlier effective date claim to include references to the Veteran's allegations of CUE.  The Board notes, however, that the AOJ has not considered the matter of CUE in the June 2014 rating decision in adjudicating the earlier effective date claim.  The AOJ should do so, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, a remand for this purpose is warranted.

Service connection for a respiratory condition, TBI, and headache disorder

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

The October 1965 Report of Medical Examination at entrance revealed normal head, face, neck, and scalp; nose; and lungs and chest.  However, it also noted that the Veteran was involved in an accident in September 1965 and he experienced vertigo and headaches.  The Veteran reported in the Report of Medical History at entrance that he was in an automobile accident and experienced frequent or severe headaches, dizziness or fainting spells, shortness of breath, pain or pressure in the chest, and chronic cough.  Again, the entrance examination showed normal clinical findings and the Veteran was subsequently determined qualified for induction.  

The Veteran testified at the February 2015 Board hearing before the undersigned Veterans Law Judge where he and his agent clarified that it is their contention the TBI and headaches were preexisting conditions prior to entering his military service and that they were aggravated by service.  They also contend that the Veteran's respiratory disorder is the result of herbicide exposure during service as he was a heavy equipment mechanic during service.  He stated he was "sent out to mow the jungle down and clear it for Light Division."  

Therefore, despite the fact the Veteran was found clinically normal at entrance into service, here, the question arises as to whether the record contains clear and unmistakable evidence showing that such disorder preexisted service.  In addition, the Veteran has not been afforded a VA examination for his claimed conditions.  In this regard, a VA examination(s) and medical opinion(s) are necessary to address these issues and to determine the nature and etiology of any respiratory condition, TBI, and a headache disorder that may be present and whether such preexisted service or is related to alleged herbicide exposure during service.  Again, the Veteran has provided lay statements to the effect that the respiratory condition, TBI, and headaches preexisted service and were aggravated during service.  He also stated his belief that his respiratory condition may be etiologically related to his herbicide exposure during service.  However, as noted above, the question of whether his disorder preexisted service and/or is related to herbicide exposure will be addressed by the VA examiner, pursuant to the instant remand.

In addition, the Board notes that the Veteran's personnel records are absent from the record.  These records must be obtained and associated with the claims file. 


Service connection for ischemic heart disease

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  According to a July 2015 rating decision, the RO denied the Veteran's claim for entitlement to service connection for ischemic heart disease.  The Veteran submitted a timely NOD in July 2015.

A review of the record shows that the Veteran has not been furnished a SOC in response to his NOD. Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his Agent a letter notifying them of any information or evidence necessary to substantiate the claim for an earlier effective date for the grant of service connection for tinnitus based on CUE in the September 2011 rating decision, as well as the parties responsibilities for submitting/obtaining the evidence.  All appropriate action should be taken based on any response received.

2. Request from the National Personnel Records Center in St. Louis, Missouri (NPRC), the Records Management Center or through any other official channels the Veteran's in-service treatment records from his time in service, specifically records during the Veteran's service from January 1966 to January 1968 while serving in Vietnam. The Veteran should also be requested to submit any service treatment records he has in his possession.

3. Once all outstanding records have been obtained and associated with the claimed file, schedule the Veteran for a VA examination(s) with an appropriate specialist(s) in order to determine the nature and etiology of any respiratory condition, TBI, and headache disorder shown to be present.

The examiner is requested the following information:

a. On the basis of the clinical record, can it be concluded with clear and unmistakable certainty that any currently diagnosed respiratory condition, TBI, and headache disorder pre-existed the Veteran's entry into active military service, and 

b. If a respiratory condition, TBI, and/or headaches clearly and unmistakably preexisted service, can it be concluded with clear and unmistakable certainty that such was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease? 

c. If TBI and a headache disorder did not preexist service, the examiner is requested to provide an opinion as to whether they are as least as likely as not (50 percent probability or greater) etiologically related to his period of active service. 

d. If a respiratory disorder did not preexist service, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) etiologically related to his period of active service, to include herbicide exposure therein.

All appropriate testing must be conducted and these results must be included in the examination report(s).  A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  The claims folder and a complete copy of this REMAND must be available for review by the examiner(s) in conjunction with the examination(s) and this fact should be acknowledged in the report. 

Additionally, the examiner(s) should consider the Veteran's in-service treatment records, VA treatment records, and any private treatment records.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (en banc)). 

If the requested opinion cannot be provided without resort to speculation, the examiner should so 
state and explain why an opinion cannot be provided without resort to speculation.

4. The AOJ should issue a Statement of the Case as to the issue of entitlement to service connection for tinnitus.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal.

5. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, to include an earlier effective date for service connection for tinnitus based on CUE in the September 2011 rating decision, considering all applicable laws and regulations.  If any claim is not granted, the Veteran and his Agent should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

